internal_revenue_service national_office technical_advice_memorandum date number release date index uil no case mis no tam-130855-01 cc corp b1 attention taxpayer’s name taxpayer’s address taxpayer_identification_number years involved date of conference legend x y z year year year year change_date a b c d tam-130855-01 e f g issue whether any portion of the income earned from x’s existing patient base as of the ownership_change date should be treated as recognized_built-in_gain rbig for purposes of sec_382 of the internal_revenue_code conclusion no portion of the income earned from x’s existing patient base as of the ownership_change date should be treated as rbig for purposes of sec_382 facts background our understanding of the facts is as follows x the common parent of an affiliated_group filing a consolidated_return underwent an ownership_change on the change_date as a result of x’s initial_public_offering on the change_date x’s stock had a fair_market_value of approximately dollar_figurea x was subject_to a sec_382 limitation of approximately dollar_figureb and possessed net_operating_loss carryforwards nols of dollar_figurec x provided products and services as of the change_date x held an existing patient base ie patients for whom x supplied products and services as of the change_date with a book and tax basis of zero x generated income in the years after the change_date postchange period including year sec_1 and by providing and related_services to the existing patient base for year sec_1 and the x consolidated_group earned_taxable_income that could not be offset by its nols due to the sec_382 limitation in y merged into x the surviving entity changed its name to z and continued the same line_of_business prior to expiration of the statutory limitations_period z requested refunds for the x consolidated group’s tax years year sec_1 and z claims that for these years x’s sec_382 limitation should be increased due to built-in_gain recognition pursuant to sec_382 z’s claims are based on its position that sec_382 should be construed to apply to income generated from the existing patient base held by x at the time of the ownership_change tam-130855-01 z valued x’s existing patient base by determining the anticipated postchange profit stream from the existing patient base and discounting the amount to present_value on the change_date based on this methodology z determined that the built-in_gain of the existing patient base was dollar_figured z computed the income from the patient base during the recognition_period taxable years by subtracting operating_expenses from gross_receipts in those years z attributed the recognition_period income to the prechange period z determined that the existing patient base generated approximately dollar_figuree dollar_figuref and dollar_figureg in year sec_1 and respectively z treated those entire amounts as attributable to built-in_gain of the patient base z did not treat any part of those amounts as attributable to postchange services z provided z states that its approach treated postchange income as attributable to the prechange period only to the extent that it corresponded to the existing patient base’s estimated decline in value wasting agent’s position the internal revenue_agent takes the position that no portion of the income earned from a wasting asset such as x’s existing patient base should be treated as recognized_built-in_gain for purposes of sec_382 in addition the agent determined that the taxpayer’s postchange services regarding the patient base were necessary to generate the postchange income in question and that the income thus was not attributable to the prechange period under sec_382 taxpayer’s position taxpayer contends that because prechange activities and expenses created the patient base and the patient base produced postchange income that income is attributable to the prechange period taxpayer argues that income from the existing patient base is economically equivalent to income realized on an asset’s disposition because both types of income reflect a realization of value inherent on the change_date discussion sec_382 provides that after an ownership_change the amount of a loss corporation’s taxable_income for any postchange year available for offset by prechange nols shall not exceed the sec_382 limitation for that year sec_382 the sec_382 limitation equals the fair_market_value fmv of the corporation’s stock as of the change_date multiplied by the long term tax-exempt rate the sec_382 limitation represents the hypothetical return on a loss corporation’s value had it not undergone an ownership_change by limiting the absorption of nols to the hypothetical return of a loss_corporation congress attempted to eliminate tax bias for or against the sale of loss corporations based on their nols the neutrality paradigm of sec_382 restrains a loss_corporation from using losses beyond those it would have been able to use in the absence of an ownership_change s rep no pincite tam-130855-01 if a corporation has a net_unrealized_built-in_gain nubig its recognized built- in gain rbig increases the sec_382 limitation for any taxable_year within the 5-year recognition_period following the ownership_change sec_382 a corporation’s nubig equals the fair_market_value fmv of its assets over the basis of its assets on the change_date sec_382 a corporation has rbig on the disposition of any asset to the extent the asset’s fmv exceeded its basis immediately before the change_date sec_382 if a corporation has a net_unrealized_built-in_loss nubil its recognized_built-in_loss rbil is subject_to the sec_382 limitation for any taxable_year within the 5-year recognition_period following the ownership_change sec_382 a corporation’s nubil equals the basis of its assets over the fmv of its assets on the change_date sec_382 a corporation has rbil on the disposition of any asset to the extent the asset’s basis exceeded its fmv immediately before the change_date sec_382 sec_382 provides that items of income_or_deduction taken into account after the change_date but attributable to the prechange period are treated as rbig or rbil as enacted in sec_382 provided that t he secretary may by regulation treat amounts which accrue on or before the change_date but which are allowable as a deduction after such date as recognized built-in losses in the conference_report to tra congress indicated that deductions of deferred items under sec_267 and sec_465 but not depreciation_deductions were appropriate to be treated as rbil under sec_382 specifically the conference_report states that the treasury_department is authorized to issue regulations under which amounts that accrue before the change_date but are allowable as a deduction on or after such date eg deductions deferred by sec_267 or sec_465 will be treated as built-in losses under the conference agreement depreciation_deductions cannot be treated as accrued deductions or built- in losses the conference agreement however requires the secretary_of_the_treasury to conduct a study of whether built-in depreciation_deductions should be subject_to sec_382 and report to the tax-writing committees of the congress before date h_r rep no pincite the general explanation of the tax_reform_act_of_1986 staff of joint_committee on taxation 100th cong 1st sess date at pp states depreciation_deductions cannot be treated as deductions or built-in losses however the secretary_of_the_treasury is required to conduct a tam-130855-01 study of whether built-in depreciation_deductions should be subject_to sec_382 similarly sec_382 does not provide relief for built-in income other than gain on disposition of an asset section b of the omnibus budget reconciliation act of p l obra amended sec_382 to provide that the term recognized_built-in_loss includes any amount allowable as depreciation amortization or depletion for any period within the recognition_period except to the extent the loss_corporation establishes that the amount is not attributable to the excess of an asset’s adjusted_basis over its fair_market_value on the change_date the conference_report clarified this change as follows the conference agreement follows the house bill with respect to built-in depreciation being subject_to the built-in_loss rules of sec_382 the preacquisition losses that may not be used to shelter built-in gains include built-in losses or items of deduction that have economically accrued prior to deduction h_r rep no pincite in d of the technical_and_miscellaneous_revenue_act_of_1988 p l tamra congress amended sec_382 to provide that any item_of_income or deduction that is properly taken into account during the recognition_period but which is attributable to periods before the change_date is treated as rbig or rbil for the taxable_year in which the item is taken into account this amendment was effective as though it were included in tra see sec_1019 of tamra sec_382 provides that the amount of the net_unrealized_built-in_gain or loss shall be properly adjusted for amounts which would be treated as recognized built-in gains or losses under this paragraph if such amounts were properly taken into account or allowable as a deduction during the recognition_period the senate report addressing the amendments to sec_382 added by tamra explained the amendment clarifies that any item_of_income which is properly taken into account during the recognition_period but that is attributable to periods before the change_date shall be treated as a recognized_built-in_gain for the taxable_year in which it is properly taken into account such items would include accounts_receivable of a cash_method taxpayer that arose before the change_date and are collected after that date the gain on completion of a long term contract performed by a taxpayer using the completed_contract_method of accounting that is attributable to periods before the change_date and the recognition of income attributable to periods before the change_date pursuant to sec_481 tam-130855-01 adjustments for example where the loss_corporation was required to change to the accrual_method of accounting pursuant to code sec_448 also any amount which is allowable as a deduction during the recognition_period but which is attributable to periods before the change_date shall be treated as a recognized_built-in_loss for the taxable_year for which it is allowable as a deduction the committee intends that this provision shall be effective with respect to amounts allowable as depreciation amortization or depletion only to the extent consistent with the special effective date provided in the revenue_act_of_1987 for such items s rep no pincite the tamra legislative_history does not explain the significance of the change in terms from accrue used in tra to attributable to used in tamra the language of footnote in the joint committee’s explanation suggests that in congress did not intend income from an asset’s consumption to be treated as akin to gain from a disposition the juxtaposition of the footnote with the statement of congressional position regarding depreciation_deductions arguably suggests that income and deductions from wasting_assets should be treated similarly congress explicitly reversed its position in obra and tamra on the treatment of depreciation as rbil obra provided that depreciation amortization and depletion deductions would be treated as rbil under sec_382 to the extent attributable to an asset’s bil and the legislative_history to tamra clarified that these deductions would be treated as rbil under sec_382 tamra also added sec_382 which treats as rbig items of income properly taken into account in the postchange period but that are attributable to the prechange period because the congressional explanation of tra indicates that income and deduction items from an asset’s consumption are treated similarly z contends that it is reasonable to infer that by congress intended income from wasting_assets that is attributable to the prechange period to be treated as rbig z contends that further support for this position is found in a field_service_advice tl-n-5525-93 date under sec_382 postchange depreciation that is attributable to prechange built-in_loss is treated as recognized_built-in_loss the flip side to this situation is that postchange income attributable to prechange depreciation which generated the built-in_gain should be treated as recognized_built-in_gain based on the above it could be argued that congress wanted to include in the list of recognized_built-in_gain items income generated from expensed assets containing built-in_gain the agent distinguishes the fsa by emphasizing that in the fsa the software that generated the licensing income was fully expensed prior to the change_date and there tam-130855-01 was an undeniable close relationship between the software development costs that created the nols and the licensing income flowing from that software while x’s postchange activities ie services provided for which expenses were incurred in the postchange period rather than prechange activities essentially generated the revenue received during the recognition_period taxable years year sec_1 and z also contends that in each of the examples included in the house and senate reports committee examples the items of income_or_deduction attributable to economic activity and events occurring before the change_date were treated as a recognized_built-in_gain or loss after the change_date z argues that this treatment is similar to the economic_accrual_concept used to determine what part of the gain_or_loss on a disposition of an asset during the recognition_period is rbig under sec_382 and that a logical extension of the economic accrual model would treat income taken into account during the recognition_period as rbig to the extent it is economically attributable to periods before the change_date under sec_382 we believe it significant that congress did not provide flush language in sec_382 to mirror that in sec_382 in sec_382 did not provide for the treatment of any postchange income as rbig the legislative_history footnote served as a blanket statement disallowing the treatment of income items as rbig the negation of the footnote through the adoption of sec_382 does not necessarily endorse the treatment of income from wasting_assets as rbig rather the legislative change merely allows the treatment of certain income items as rbig congress failed to discuss its reasons for omitting similar flush language from sec_382 but this omission implies that rbig does not include income from wasting_assets the only legislative_history arguably supporting the inclusion of wasting_assets income relies on the connection to the flush language of sec_382 treating depreciation amortization and depletion deductions as rbil we believe this connection is a tenuous one the legislative_history provides examples of postchange income that is attributable to the prechange period and thus treated as rbig but these examples are distinguishable from income from wasting_assets although congress did not delineate by statute the types of income subject_to sec_382 the committee examples indicate that sec_382 applies to items of income that have accrued ie fixed the right to income in some sense but because of the taxpayer’s accounting_method or a statutory deferral provision the income was taken into account in a later period the examples in the sec_382 legislative_history fall into several categories including items that are recognized but deferred such as deductions under sec_267 and sec_465 items that are realized but not recognized eg the accounts_receivable of a cash_method taxpayer and other items attributable to the prechange period but taken into account in the postchange period such as sec_481 adjustments a wasting asset with built-in_gain however merely has a fmv that exceeds its basis in the prechange period it has not in any sense fixed a right to income that will be taken into account in the postchange period tam-130855-01 there also exist significant administrability concerns about treating income from wasting_assets as rbig with respect to depreciation amortization and depletion deductions the amount of the deduction treated as rbil can be determined based on the asset’s statutory estimated_useful_life if the costs of a big asset have been expensed however and the asset therefore is not subject_to tax depreciation amortization or depletion there is no fixed schedule on which to base economic depreciation assumptions in the absence of an identified useful_life over which to assume a fixed rate of depreciation the service and taxpayers would have to develop an alternative methodology for determining the rate of big consumption devising such a methodology likely would involve sophisticated economic and statistical calculations because congress nowhere indicated with any specificity that the treatment of income from wasting_assets should mirror the treatment of the deductions enumerated in the flush language of sec_382 we conclude that income from wasting_assets should not be treated as rbig administrability issues and the ambiguity of the legislative_history vitiate the argument that treating income from wasting_assets as rbig is merely the flip side of treating depreciation amortization and depletion deductions as rbil caveat s temporary or final regulations pertaining to one or more of the issues addressed in this memorandum have not yet been adopted this memorandum therefore will be modified or revoked by the adoption of temporary or final regulations to the extent the regulations are inconsistent with any conclusion in the memorandum see section dollar_figure of revproc_98_2 1998_1_irb_74 or any successor a technical_advice_memorandum that modifies or revokes a letter_ruling or another technical_advice_memorandum generally is not applied retroactively if the taxpayer can demonstrate that the criteria in section dollar_figure of revproc_98_2 are satisfied a copy of this technical_advice_memorandum is to be given to the taxpayer s sec_6110 of the code provides that it may not be used or cited as precedent
